TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00423-CR
NO. 03-06-00424-CR

NO. 03-06-00425-CR



Charles Sparks, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NOS. D-1-DC-05-904027, D-1-DC-05-904031 & D-1-DC-05-904032

HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. Walter C. Prentice, is ordered to tender a brief in this cause no later than December 29, 2006. 
No further extension of time will be granted.
It is ordered November 30, 2006

Before Justices B. A. Smith, Pemberton and Waldrop
Do Not Publish